UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALBERT WATSON,

                         Plaintiff,
                                                                 ORDER
           - against -
                                                           18 Civ. 547 (PGG)
COMPAGNE FINANCIÉRE RICHMONT SA,
and RICHEMONT NORTH AMERICA INC.,

                         Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the following schedule will apply to Plaintiff’s

motion to amend:

             1. Plaintiff’s motion is due on January 10, 2020;

             2. Defendants’ opposition is due on January 24, 2020; and

             3. Plaintiff’s reply, if any, is due on January 31, 2020.

             The Clerk of Court is directed to terminate the motions (Dkt. Nos. 58, 63).

Dated: New York, New York
       December 23, 2019
